Title: To George Washington from Major General Philemon Dickinson, 9 May 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] May 9th 1778
                    
                    Yesterday morning the Enemy came up the River with five armed Vessells, & between twenty & thirty flat bottom’d Boats—they landed at Bordentown & burnt two of Mr Bordens Houses, the two Frigates, & a great Number of other Vessells that were lodged in the different  Creeks—they then proceeded up the River, to the lower end of Biles Island, where they remained all night—the few men I had collected, I kept constantly employ’d during the night, in keeping up a greater number of Fires, than I had men, which I believe had the desired Effect, nothing but appearances protected us. This morning early they advanced about half a mile higher up, upon which I order’d down two field pieces, & exchanged many shot with the Galleys, during which time the men were paraded to the most advantage on the Hill—the Militia are slow in their motions, but begin now to quicken—I believe the Enemy will proceed no further, some of their Boats are going down—they have burnt all Mr Kirkbrides Buildings.
                    Would it not be proper to establish a Post at some convenient Place below Burlington, or where ever your Excellency thinks most suitable, I have wrote the Governor on the Subject, but beg to have your Excellency’s Opinion—The Enemy’s strength from the best Information, consisted of 1,000 men, chiefly Light Infantry, with two field Pieces.
                    Your Excellency may be assured of recieving the earliest Intelligence of every movement of Consequence, from Your Excellency’s, Most Ob. Servt
                    
                        Philemon Dickinson
                    
                